Citation Nr: 0517603	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  94-41 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The appellant served on active duty for training from January 
1992 to August 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Boston, Massachusetts.  In that decision, the RO in pertinent 
part, denied the issue of entitlement to service connection 
for a psychiatric disorder.  

Following receipt of notification of the determination, the 
appellant perfected a timely appeal with respect to the 
denial of his service connection claim.  In May 2002, the 
Board denied this issue.  

Thereafter, the appellant filed an appeal of the Board's May 
2002 denial with the United States Court of Appeals for 
Veterans Claims (Court).  In January 2003, the Court issued 
an Order vacating and remanding the Board's May 2002 decision 
to the Board for further development and adjudication.  

In July 2003, the Board remanded the appellant's case to the 
RO for compliance with the notification provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  In addition, 
the Board noted that the appellant had earlier requested a 
personal hearing before a Veterans Law Judge (VLJ) at the RO.  
On remand, the Board asked the RO to schedule the appellant 
for his requested hearing.  

In May 2004, the appellant presented testimony before the 
undersigned VLJ at the RO.  In December 2004, the Board 
remanded the appellant's case to the RO for verification of 
the type, and dates, of his service.  Following completion of 
the requested development as well as a continued denial of 
the service connection claim, the RO, in May 2005, returned 
the appellant's case to the Board for final appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  The appellant's service involved only active duty for 
training.  

3.  The appellant has no service-connected disabilities.  

4.  The appellant's psychiatric symptomatology pre-existed 
his entry into active duty for training and did not undergo a 
permanent increase in severity during such service.  


CONCLUSION OF LAW

A psychiatric disorder was not incurred or aggravated in 
active service.  38 U.S.C.A. §§ 101 (2) & (22)-(24), 1111, 
1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.303, 3.306 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

By a letter dated in September 2003 in the present case, the 
RO informed the appellant of the type of evidence necessary 
to support his service connection claim.  In addition, the RO 
notified the appellant that it would make reasonable efforts 
to help him obtain necessary evidence with regard to this 
issue but that he must provide enough information so that the 
agency could request the relevant records.  The RO also 
discussed the attempts already made to obtain relevant 
evidence with regard to this claim.  Further, VA notified the 
appellant of his opportunity to submit "any additional 
information or evidence."  Thus, he may be considered 
advised to submit all pertinent evidence in his possession.  

Additionally, the November 1993 rating decision, the 
statement of the case (SOC) issued in February 1994, and the 
supplemental statements of the case (SSOCs) furnished in June 
1995, November 1998, March 2000, and April 2005 notified the 
appellant of the relevant criteria and evidence necessary to 
substantiate his service connection claim.  These documents 
also included discussions regarding the evidence of record, 
adjudicative actions taken, and the reasons and bases for the 
denial of this issue.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  Importantly, however, the purpose of the 
VCAA is to notify the appellant of the elements pertinent to 
his or her claim.  See, Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  Once that goal has been 
achieved--irrespective of whether it has been done by way of 
a single notice letter or via more than one 
communication--the essential purposes of the VCAA have been 
satisfied.  In the present case, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004) and Mayfield 
v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. 
Apr. 14, 2005).  In this regard, the Board notes that, in the 
current appeal, the appellant has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.  

The Board also notes that, in Pelegrini II, the United States 
Court of Appeals (Court) held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this regard, the Board notes that, in the present case, the 
appellant filed his service connection claim in May 1993, and 
the RO initially adjudicated the issue in November 1993.  
Both events occurred prior to the effective date of the VCAA.  
The appellant had the right to, and in fact did receive, the 
VCAA content complying notice as well as proper subsequent VA 
process.  Consequently, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield, supra.  Although the notice 
provided to the appellant in September 2003 in the current 
appeal was not given prior to the first adjudication of the 
issue on appeal, the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Further, after this notice was provided, the 
case was readjudicated and an additional SSOC was provided to 
the appellant in April 2005.  

Also, throughout the current appeal, VA has made multiple 
attempts to obtain records of post-service treatment 
adequately identified by the appellant.  (In this regard, the 
Board notes that, in a statement received at the RO in May 
2005, the appellant, through his attorney, specifically 
stated that he had no additional evidence or argument to 
submit.)  All available records adequately cited by the 
appellant have been procured and associated with his claims 
folder.  Further, the appellant has been accorded a pertinent 
VA examination during the current appeal.  Accordingly, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA with regard to the appellant's 
service connection claim.  See 38 U.S.C.A. §§ 5102 and 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Analysis

A claimant who has served on only active duty for training 
must establish a service-connected disability in order to 
achieve veteran status and to be entitled to compensation 
(with all applicable presumptions).  See, Paulson v. Brown, 
7 Vet. App. 466, 470 (1995) (in which the Court stipulated 
that the definitional statute, 38 U.S.C. § 101(24), makes a 
clear distinction between those who have served on active 
duty and those who have served on active duty for training 
(as well as those who have served on inactive duty for 
training)).  

In this regard, the Board notes that the term "veteran" is 
defined, in relevant part, as "a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable."  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. 
§ 3.1(d) (2004).  The term "active military, naval, or air 
service" includes "active duty, any period of active duty 
for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in [the] line of duty, and any period of inactive 
duty [for] training during which the individual concerned was 
disabled or died from an incurred incurred or aggravated in 
[the] line of duty."  38 U.S.C.A. § 101(24) (West 2002); 
38 C.F.R. § 3.1(a) (2004).  See also, 38 U.S.C.A. § 101(22) & 
(23) (West 2002); 38 C.F.R. § 3.1(c) (d) (2004).  Certain 
presumptions, including the presumption of soundness 
(38 U.S.C.A. § 1111; 38 C.F.R. § 3.304) and the presumption 
of aggravation (38 U.S.C.A. § 1153; 38 C.F.R. § 3.306), apply 
only to periods of active military service.  

In the present case, the appellant's service has been 
determined to involve only active duty for training.  
Additionally, a review of the claims folder indicates that 
the appellant does not have a service-connected disability.  
Presumptions relating to certain diseases and disabilities 
(38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309), such 
as the presumption of soundness (38 U.S.C.A. § 1111; 38 
C.F.R. § 3.304) and the presumption of aggravation (38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306), apply only to periods of 
active military service.  See Paulson v. Brown, 7 Vet. App. 
466, 470.  The appellant cannot be deemed to be a veteran for 
compensation purposes, and presumptions relating to certain 
diseases and disabilities, including in particular the 
presumption of soundness and the presumption of aggravation 
(38 U.S.C.A. § 1153; 38 C.F.R. § 3.306), are not applicable 
in the current case.  

In any event, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  

Furthermore, a pre-existing injury or disease will be 
considered to have been aggravated by service where there is 
an increase in disability during such service beyond the 
natural progress of the disease.  38 U.S.C.A. §§ 1111, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.306(a) (2004).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b) (2004).  Also, 
where there was merely a flare-up of the pre-existing 
condition, with no permanent increase, the presumption of 
aggravation is not applicable.  See Hunt v. Derwinski, 1 
Vet.App. 292, 296 (1991); see also Browder v. Brown, 5 
Vet.App. 268, 271 (1993).  

At the personal hearing conducted before the undersigned VLJ 
at the RO in May 2004, the appellant testified that he 
essentially did not experience psychiatric problems until 
service.  2004 hearing transcript (2004 T.) at 2-10.  In this 
regard, the Board acknowledges that the enlistment 
examination which was conducted in June 1991 demonstrated 
that the appellant's psychiatric system was normal.  
Importantly, however, a private medical record dated in July 
1991 indicates that the appellant sought treatment for some 
paranoid thoughts.  Following a mental status evaluation, the 
examiner diagnosed, on Axis I, an obsessive compulsion 
disorder.  As such, the Board finds that the appellant's 
psychiatric pathology existed prior to his entry into active 
duty for training in January 1992.  

Significantly, the competent evidence of record does not 
reflect an increase in the severity of the appellant's 
pre-existing psychiatric disorder beyond its natural 
progression during his active duty for training.  In this 
regard, the Board acknowledges that, according to the service 
medical records, in April 1992, the appellant sought 
treatment for several severe episodes, with almost daily 
minor episodes, of "lightheadedness," racing thoughts, 
decreased concentration, and a lack of confidence occurring 
intermittently for the past two weeks.  At the time of the 
in-service treatment session, he also reported having had a 
past history of anxiety.  The examining physician's assistant 
recommended ruling out depression.  

Additionally, between May and June 1992, the appellant was 
hospitalized for approximately six weeks for psychiatric 
treatment.  The Axis I diagnosis was described as a moderate 
chronic obsessive-compulsive disorder.  The military 
physician who treated the appellant also concluded that this 
disability existed prior to his service.  

However, the separation examination, which was conducted in 
August 1992, demonstrated that the appellant's psychiatric 
system was normal.  Further, a mental status evaluation 
completed on the following day in August 1992 reflected 
normal behavior, full alertness, full orientation, an 
unremarkable mood or affect, clear thinking process, normal 
thought content, and good memory.  In addition, the appellant 
was found to have the mental capacity to understand, and to 
participate in, the proceedings.  

In essence, the record shows that the appellant was 
hospitalized for treatment of this condition for slightly 
more than one month during service.  At the same time, 
however, the appellant's obsessive compulsive behavior 
resolved relatively quickly after being placed on medication, 
and it was recommended that he be returned to duty upon his 
hospital discharge.  Moreover, subsequent service records 
fail to show any more problems with respect to this disorder, 
and there were no psychiatric abnormalities noted when the 
appellant was examined in connection with his discharge from 
service. (It is also noted that discharge was due to the 
appellant's unsatisfactory performance, rather than due to 
any medical problem.)

Under these circumstances, there is no showing that the 
appellant's obsessive compulsive disorder underwent any 
permanent increase in severity during his active duty for 
training.  The record reflects a flare-up of the condition in 
service, which was relieved after the appellant was provided 
medication, however, a temporary flare-up does not constitute 
an increase in severity warranting a grant of service 
connection, a basis upon which to establish service 
connection for obsessive compulsive disorder has not been 
presented in this case. See Hunt, supra. 


ORDER

Service connection for a psychiatric disorder is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


